Case 2:20-cv-00040-JRG-RSP Document 6-2 Filed 06/10/20 Page 1 of 20 PageID #: 46




                            Exhibit A
   Case 2:20-cv-00040-JRG-RSP Document 6-2 Filed 06/10/20 Page 2 of 20 PageID #: 47
             Case 2:20-cv-00040-JRG                 Document 4 Filed 02/18/20 Page 1 of 2 PagelD #: 21

AO 440 ( Rev . 12/09) Summons in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                  for the
                                                        Eastern District of Texas
                                                                                    T!rn,):__. ll::J_
                                                                                                    O____                 _
             TACTUS TECHNOLOGIES, LLC                                               S f!i'l'~.),: __   )l-~--,-r•----~-   , ··-
                                                                    )
                                                                    )
                              Plaintiff
                                                                    )
                                  V.                                )       Civil Action No. 2:20-cv-00040
                       HMO GLOBAL OY                                )
                                                                    )
                             Defenda111
                                                                    )


                                                   SUMMONS IN A CIVIL ACTION

To: rDefendanl 's ,wme    and cu/dress)   HMO GLOBALOY
                                          Karaportti 2, FIN-02610, Espoo, Finland            /          t"'I   ~   St\)
                                          t ~c:, o B~iett:.~u A fcl1u<.          Unit 4!',tO            ~u, 7
                                          H1Atri11 Pl. '5?513I


          A lawsuit has been filed against you.

         Within 2 I days after service of this summons on you (not counting the day you received it)- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) -you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Jonathan H. Rastegar
                                  BRAGALONECONROYPC
                                  2200 Ross Avenue
                                          Suite4500W
                                          Dallas,TX 75201


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:          2/18/20
                                                                                           Signature <~(Clerkor Depuo• Clerk
    Case 2:20-cv-00040-JRG-RSP Document 6-2 Filed 06/10/20 Page 3 of 20 PageID #: 48
         Case 2:20-cv-00040-JRG Document 4 Filed 02/18/20 Page 2 of 2 PagelD #: 22
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No. 2:20-cv-00040

                                                                                                 PROOF OF SERVICE
                         (Tltis section slumld 1101befiled with the court 1111/essrequiredby Fed. R. Civ. P. 4 (/))

           This summons for                     (name 1?(individual and title, ija11yj

 was received by me on rdatei

          CJ I personally served the summons on the individual at (i1/ace1
                                                                                                                               on (da1ej                        ; or

          CJ I left the summons at the individual's residence or usual place of abode with riiameJ
                                                                                                            , a person of suitable age and discretion who resides there,
         ----···         -··-·······
                                  -·•-- ·-··------ -----........     _
                                                             .......__
                                                                     ... ................. _________
                                                                                                  __
                                                                                                   ___.,_
                                                                                                    __

          on rdate)                                                          ,   and mailed a copy to the individual's last known address; or

          CJ I served the summons on tiiame of individual;                                                                                                                 , who is
           designated by law to accept service of process on behalf of /iiame oforganiw1ion.1
                                                                                                                               011 (date)                       ; or

          CJ I returned the summons unexecuted because                                                                                                                        ; or

                   Other (spec/()'):




           My fees are$                                                      for travel and $                                   for services, for a total of$          0.00


           l declare under penalty of perjury that this information is true.


Date:
                                                                                                                                      Server's signature



                                                                                                                                    Primed name and litle




                                                                                                                                       Server 's address


Additional information regarding attempted service, etc:
Case 2:20-cv-00040-JRG-RSP Document 6-2 Filed 06/10/20 Page 4 of 20 PageID #: 49
      Case 2:20-cv-00040-JRG Document 1 Filed 02/18/20 Page 1 of 7 PagelD #: 1



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                        (MARSHALLDIVISION)


    TACTUS TECHNOLOGIES, LLC,                            §
                                                         §
           Plaintiff,                                    §
                                                         §        C.A.No.
    "·                                                   §
                                                         §        JURY TRIAL DEMANDED
    HMD GLOBAL OY,                                       §
                                                         §
                Defendant.                               §
                                                         §

          PLAINTIFF'S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

           Plaintiff Tactus Technologies, LLC ("Tactus" or "Plaintiff') files this Original Complaint

   against Defendant HMO Global Oy ("HMO" or "Defendant'') for infringement of U.S. Patent No.

   9,696,847 ("the '84 7 patent" or "the patent-in-suit").

                                             THE PARTIES

           I.       Plaintiff is a Texas limited liability company with its principal place of business

   located at 312 W 8111Street, Dallas, TX 75208.

          2.        Upon information and belief, Defendant is a Finish corporation with places of

   business at Karaportti 2, FIN-02610, Espoo, Finland and Level 4, 4 Kingdom Street, Paddington

   Central, London W26BD. Upon information and beliet: HMO sells and offers to sell products and

   services throughout Texas, including in this judicial district, and introduces products and services

   that perform infringing processes into the stream of commerce knowing that they would be sold in

   Texas and this judicial District.

                                       JURISDICTION AND VENUE

          3.        This action arises under the patent laws of the United States, namely 35 U.S.C. §§

   271, 281, and 284-285, among others.
   PLAINTIFF'S ORIGINAL COMPLAINT FOR PAT ENT INFRINGEMENT
                                                     I
Case 2:20-cv-00040-JRG-RSP Document 6-2 Filed 06/10/20 Page 5 of 20 PageID #: 50
     Case 2:20-cv-00040-JRG Document 1 Filed 02/18/20 Page 2 of 7 PagelD #: 2




           4.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

   I 338(a).

           5.      Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1391(c). Defendant

   is a foreign entity and may be sued in any judicial district under 28 U.S.C. § 1391(c)(3).

           6.      On information and belief~Defendant is subject to this Court's specific and general

   personal jurisdiction pursuant to due process and/or the Texas Long Arm Statute, due at least to

   its substantial business in this State and judicial district, including: (A) at least part of its infringing

   activities alleged herein; and (B) regularly doing or soliciting business, engaging in other persistent

   conduct, and/or deriving substantial revenue from goods sold and services provided to Texas

   residents. HMO, directly and through subsidiaries and intermediaries (including distributors,

   retailers, franchisees and others), has committed and continues to commit acts of infringement in

   this District by, among other things, making, using, testing, selling, importing, and/or offering for

   sale products that infringe the patent-in-suit.

           7.      On information and belief, Defendant has placed and continues to place infringing

   smartphones into the stream of commerce via an established distribution channel with the

   knowledge and/or intent that those products were sold and continue to be sold in the United States

   and Texas, including in this District. Defendant has significant ties to, and presence in, the State

   of Texas and the Eastern District of Texas, making venue in this judicial district both proper and

   convenient for this action.

                                          THE PATENT-IN-SUIT

           8.      The '847 patent is titled ·'User-Defined Gesture Enablement Protocols for Touch

   Input Device." The inventions claimed in the patent-in-suit generally relate to a new and novel

   user interface method for unlocking an electronic device, such as a smartphone, via a pattern.


   PLAINTIFF ' S ORI GINAL COMPLAINT FOR PAITNT INFRING EMENT
                                                        2
Case 2:20-cv-00040-JRG-RSP Document 6-2 Filed 06/10/20 Page 6 of 20 PageID #: 51
     Case 2:20-cv-00040-JRG Document 1 Filed 02/18/20 Page 3 of 7 PagelD # : 3



            9.       The ' 847 patent lawfully issued on July 4, 2017, and stems from Application No.

   15/056,015.

            I 0.     The named inventors on the patent-in-suit are Graham Roy Atkins and Ian Andrew

   Maxwell.

            11.      The patent-in-suit claims priority to U.S. Application No. 12/118,047, which was

   filed on May 9, 2008.

            12.      The technologies claimed in the patent-in-suit consist of ordered combinations of

   features and functions that were not, alone or in combinations, considered well-understood by, and

   routine, generic, and conventional to, skilled artisans in the industry at the time of invention.

            13.      Each asse1ted claim in the patent-in-suit is presumed valid.

            14.      Each asserted claim in the patent-in-suit is directed to patent eligible subject matter

   under 35 U.S.C. § IOI.

            15.      The specification of the patent-in-suit discloses shortcomings in the prior art and

   then explains, in detail, the technical way the inventions claimed in the patent-in-suit resolve or

   overcome those shortcomings. See, e.g., ' 847 patent, I :30-2:20.

            16.     The patent-in-suit has over I 00 forward citations, which is indicative of the value

   and importance of the inventions claimed in the patent-in-suit.

                                                  COUNTI
                                  (Infringement of U.S. Patent No. 9,696,847)

            17.      Plaintiff incorporates paragraphs I through 16 herein by reference.

            18.     This cause of action arises under the patent laws of the United States, and             111


   pa1ticular, 35 U.S.C. §§ 271, et seq.

            19.      Plaintiff is the owner of the '847 patent with al I substantial rights to the '84 7 patent

   including the exclusive right to enforce, sue, and recover damages for past and future infringement.

   Pl.,\IN TIFF' S ORIGINAL C0Ml'LAI NT FOR PAT ENT INFRINt , EMFNT
                                                             3
Case 2:20-cv-00040-JRG-RSP Document 6-2 Filed 06/10/20 Page 7 of 20 PageID #: 52
      Case 2:20-cv-00040-JRG Document 1 Filed 02/18/20 Page 4 of 7 PagelD #: 4



            20.     The '847 patent is valid, enforceable and was duly issued in fully compliance with

   Title 35 of the United States Code.

                            DIRECT INFRINGEMENT (35 U.S.C. §27l(a))

            21.     Defendant has, and continues to, infringe one or more claims of the '84 7 patent in

   this judicial district and elsewhere in Texas and the United States.

            22.     On information and belief, Defendant has, and continues to, either by itself or via

   an agent, infringe at least claim 13 of the '847 patent by, among other things, practicing the method

   of claim 13 via at least its testing of the pattern lock feature in its smartphones with Pattern Lock

   functionality ("the Accused Products").

            23.     Attached hereto as Exhibit A, and incorporated herein by reference, is a claim chart

   detailing how the Accused Products infringe the '847 patent.

            24.     Defendant is liable for these infringements of the ' 847 patent pursuant to 35 U.S.C.

   § 271.

                  INDIRECT INFRINGEMENT (INDUCEMENT- 35 U.S.C. §271(b))

            25.     Based on the information presently available to Plaintiff, absent discovery, and in

   the alternative to direct infringement, Plaintiff contends that Defendant has, and continues to,

   indirectly infringe one or more claims of the '847 patent by inducing direct infringement by end

   users of the Accused Products.

            26.     Defendant has had knowledge of the '847 patent since at least as December 23,

   2019, when Defendant was notified via email of the "847 patent and its infringement of the '847

   patent. Specifically, on December 23, 20 I 9, Plaintiffs licensing agent sent Defendant a detailed

   claim chart, like the one attached hereto as Exhibit A, detailing Defendant's infringement of the

   · 847 patent.


   PLAINTIFF'S ORJGIN:\L COMPLAINT FOR PATENT INFRINGEMENT
                                                     4
Case 2:20-cv-00040-JRG-RSP Document 6-2 Filed 06/10/20 Page 8 of 20 PageID #: 53
      Case 2:20-cv-00040-JRG Document 1 Filed 02/18/20 Page 5 of 7 PagelD #: 5



          27.     On information and belief, despite having knowledge of the '847 patent, Defendant

   has specifically intended for persons who acquire and use the Accused Products, including

   Defendant's customers and end consumers, to acquire and/or use such devices in a way that

   infringes the '847 patent, including at least claim 13, and Defendant knew or should have known

   that its actions were inducing infringement.

          28.     Defendant instructs and encourages users to use the Accused Products in a manner

   that infringes the '847 patent. For example, Defendant's user guides for its phones encourage the

   use of the Pattern Lock technology, which necessarily includes configuring the Pattern Lock

   technology. In addition, Defendant's website and other literature includes detailed instructions on

   how to use the Pattern Lock technology in the Accused Products.

          29.     Furthermore, Defendant has not provided any information or indication that it has

   implemented a design around or otherwise taken any remedial action with respect to the '847

   patent. In accordance with Fed. R. Civ. P. I l(b)(3), Plaintiff will likely have additional evidentiary

   support after a reasonable oppo11unityfor discovery on this issue.

          30.     Plaintiff has been damaged as a result of Defendant's infringing conduct described

   in this Count. Defendant is, thus, liable to Plaintiff in an amount that adequately compensates

   Plaintiff for Defendant's infringements, which, by law, cannot be less than a reasonable royalty,

   together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

                                               COUNT II
                                         (Willful Infringement)

          31.     Plaintiff incorporates paragraphs I through 30 herein by reference.

          32.     Prior to the filing of this action Defendant was aware of the '84 7 patent.




   PLAINTIFF'S ORIGINAi ..COMPLAINT FOR PATENT INFRINGEMENT
                                                     5
Case 2:20-cv-00040-JRG-RSP Document 6-2 Filed 06/10/20 Page 9 of 20 PageID #: 54
      Case 2:20-cv-00040-JRG Document 1 Filed 02/18/20 Page 6 of 7 PagelD #: 6



             33.   On December 23, 2019, Plaintifrs licensing agent sent Defendant a detailed claim

   chart, like the one attached hereto as Exhibit A, detailing Defendant's infringement of the '847

   patent.

             34.   Defendant has been, or should have been, aware of its infringement of the '847

   patent since at least its receipt and review of the December 23, 2019 communication.

             35.   On information and belief, despite being aware of the '847 patent and its

   infringement of the '847 patent, Defendant has not changed or otherwise altered the Accused

   Products or its practices in an effort to avoid infringing the '847 patent. Indeed, Defendant has not

   even responded to the December 23, 2019 communication informing it of its infringements.

             36.   Rather, despite having notice of the '847 patent, Defendant has, and continues to,

   infringe the '847 patent, directly and/or indirectly, in complete disregard to Plaintiffs patent rights.

             37.   Defendant has acted recklessly and/or egregiously, and continues to willfully,

   wantonly, and deliberately engage in acts of infringement of the '847 patent,justifying a finding

   of willful infringement and an award to Plaintiff of increased damages under 35 U.S.C. § 284, and

   attorneys' fees and costs incurred under 35 U.S.C. § 285.

                                             JURYDEMAND
             Plaintiff requests a trial by jury pursuant to Rule 38 of the Federal Rules of Civil

    Procedure.

                                         PRAYER
                                              FORRELIEF
             Plaintiff asks that the Court find in its favor and against Defendant and that the Court grant

    Plaintiff the following relief:

             a.     Judgment that one or more claims of the '847 patent have been infringed, either
                    literally and/or under the doctrine of equivalents, by Defendant;

             b.     Judgment that one or more claims of the ' 847 patent have been willfully
                    infringed, either literally and/or under the doctrine of equivalents, by Defendant;
   PLAINTIIT'S ORIGINAi. COMPLAINT FOR PATENT INFRINGEMENT
                                                      6
Case 2:20-cv-00040-JRG-RSP Document 6-2 Filed 06/10/20 Page 10 of 20 PageID #: 55
      Case 2:20-cv-00040-JRG Document 1 Filed 02/18/20 Page 7 of 7 PagelD #: 7




           c.      Judgment that Defendant account for and pay to Plaintiff all damages and costs
                   incurred by Plaintiff because of Defendant's infringing activities and other
                   conduct complained of herein, including an accounting for any sales or damages
                   not presented at trial;

           d.      Judgment that Defendant account for and pay to Plaintiff a reasonable, ongoing,
                   post judgment royalty because of Defendant's infringing activities, including
                   continuing infringing activities, and other conduct complained of herein;

           e.      That Plaintiff be granted pre-judgment and post judgment interest on the damages
                   caused by Defendant's infringing activities and other conduct complained of
                   herein;

           f.      Find this case exceptional under the provisions of 35 U.S.C. § 285 and award
                   enhanced damages; and

           g.      That Plaintiff be granted such other and further relief as the Court may deem just
                   and proper under the circumstances.



   Dated: February 18, 2020                              Respectfully submitted,

                                                         Isl Jonathan H Rastegar
                                                         Jonathan H. Rastegar
                                                         Texas Bar No. 24064043
                                                         T. William Kennedy Jr.
                                                         Texas Bar No. 24055771

                                                         BRAGALONE CONROY PC
                                                         2200 Ross A venue
                                                         Suite 4500W
                                                         Dallas, TX 7520 I
                                                         Tel: (214) 785-6670
                                                         Fax:(214)785-6680
                                                         irasteuar(il!bcpc-law .com
                                                         bkennedvr~D   .bcpc-law.com

                                                         Attorneys for Plaintiff
                                                         T ACTUS TECHNOLOGIES, LLC




   PLAIN TIFF'S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
                                                     7
             Case 2:20-cv-00040-JRG-RSP Document 6-2 Filed 06/10/20 Page 11 of 20 PageID #: 56
JS 44 (Rel". l)(,117)     Case 2:20-cv-00040-JRG                                               ~fi;~oiEfi1~~20                                                               Page 1 of 2 Page ID#: 16
The JS 44 civil cover sheet and the infonnation contained herein neither replace nor supplcmcm the filillg and service or pleadin!\s or 01hcr papers as required by law, except as
provided by 111\:alrules of coun . This fonn. approved by the Judicial Conference of the United States in September 1974, is rcqum:d for the use of the Clerk of Cow1 for the
purpose of initiating the civil docket sheet. (S/:l:"INS/1</l( ·rnJN.'i ()N Nl:Xtl',•fl ;J: IIF 11-1/S
                                                                                                     FORH.;

I. (a) PLAINTIFFS                                                                                                                      DEFENDANTS
TACTUS TECHNOLOGIES.I.LC                                                                                                             HMO GLOBAL OY


     (b} County of Residence of First Listed Plaintiff                              Dallas County ·-- ·-····- ··- ···-                 County of Residence of First Listed Defendant
                                        i/:Xc 'J,l'T IN /1.S.l'IA/,\'lU:1-'        c'.4SJ:Sj                                                                                     !IN I i.S. J'/,,1/Nll/·F I 'ASl:S ONl.l '/
                                                                                                                                       NOTE:           IN Lc\NJ) CONDEMNATION (';\SES. USE THE l.OC\TlON                                OF
                                                                                                                                                       THE TRACT OF LAND lN\'01. VED .

     (r)     Attorneys (Firm Nome. Addrt•.t,;;,and '/i:lephmw lv'umh,•1:i                                                               Attorn~ys I/(          Known)

 Jonathan H. Rastegar, BRAGALONE CONROY PC. 2200 Ross Avenue
 Suite 4500\V. Dallas. TX 75201 (214) 785-6670

II. BASIS OF JURISDICTION11•t,1t·(<>11··_,... ,,,011<•11uxo11(1J                                                      Ill. CITIZENSHIPOF PRINCIPAL PARTIES (/'/,/n',lll                                                       ".\'"m011,-/Jo .,·forf'/ai1111/f
                                                                                                                                 (Ft.Jr /)11·c~rxi~\ ' ( ·osl...\. 011~\~                                             and<)m.· /Jo:rji,r/.h~fi:11ckmtj
0    1 U.S. (h.wernml!m                            .l   Federal Quosti<>n                                                                                               l'Tf                                                           PTF          llf.F
             Plaimiff                                     (I I.S. I im'<!/'J/111<'111
                                                                                N111o /',m.1-~                            Citizen of This Staie                         (1 I                   lncoq><,raied,,,, Principal Pince         C'.l4      11 4
                                                                                                                                                                                                 ofllusinc:ss In 'l11isState

           \J.S. Gowmmcm                       l'.J4 Dircrsily                                                            Ci1i1.011
                                                                                                                                 of' i\lll>thtr Slale                        2       Cl 2      Jncoq)()rlltcd and Prlncipul Place               5      n :1
             Defendant                                                                ,f /'art/i• .\· in lr<'m ll/1
                                                           (/ndin)fl~ ( 'iliz,•11.\'/1ip                                                                                                          of Ousiness Jn Anothc:rState

                                                                                                                          Citizen or Suhjcc-1of a                       r,   3            :\   Forci1:1n
                                                                                                                                                                                                       Nmion
                                                                                                                             Forci m Cuuntn
IV. NATURE OF SlllT                           //'/,J("t'il/1 ",\"' 111011
                                                                        , Hox 011/1)                                                                                                 Click here for: Nature of Suit Code Descriptions.

11 I IO lnsur31"c                               PF.RSONAL 11'\JllR\'                  PERSONAL INJt:R\'               0 625 0mg Related Seizure              C'.l422 Appeal 28 USC 156                                   375 False Claims ACI
 11 120 Morine                                   -~10 Airplane                  (:I :l65 Personal ln,imy -                    of l'ropcny 2 I USC 881               42:1\l'i1hdrnwal                                 C'.l376 Qui Tam(., I USC
 0 1:lDl\·lillcr Ac1                        CJ31 Airplane Produc1                           l'roduc1 l.iabili1y          690 01her                                        2suse m                                              372CJ1a))
 IJ 140 Negotiablelns1n1111cn1                         Liabili1y                11 367 Hcahh Care/                                                                                                                       400 S1tt1cRcapporti<.Huncn1
 11 150 ReCO\'CJY    of O, ·eq)ayllltlll r.l 320 Assauh. Libel &                           Phitmta~c-tnical                                                                                        •., -&.:~;.1f.; 410 Antitrnst
          & Enforcement of Judp.mc-m                   Slander                             Pers01,al lnjm)'                                                         820 Copyrigl11s                                  0 430 Banh and Banking
 n 151 Medicare Ac1                         Cl :l:lOfederal Employers·                     Produc1 liabili1y                                                        810 l'a1c111                                     C'.l4:10Commerce
     I52 Rccol'cry of Dclauhod                         Liohility                      ~(,8 Asbi.!'stosPersonal                                                      8~5 l'atcnl • ,\bbrcviated                       C'.l460 Deportation
          Studenl Loans                     Cl 340 Marine                                   Injury l~·oducl                                                             New Drug Applica1ion                             4 70 Rackc1eer l111luencedand
          tExcludes \'c1orairs)             a J4 5 Murine Pn,duc1                          Linbiliiy                                                                840 Tradcnu,rl                                            Conupt Organi1..a1ic}ns
 r., 15.1 RcCO\'Cryof Ove.rpuymcnt                     Liobilily                    rt:RSONAL PROPERTY                                                                                                       ::;i1 C, 480 Consumer Credit
                                                                                                                                                                                              .• c,. ?J.f;~?.:~
          ofVetl!ran's Bcndits              11 350 Mol<lr\'chide                I'.') J70 01hcr Fraud                    7 IO Fair Labor·Srnndards           0 861 HIA(l39Stn                                        0 490 C11blc    lS111TV
 11 160 S1oekholder~· SuilS                 r.l :l5S Mulor Vehicle             I'.') .l 71 Tnnh in Lending                    Acl                            i.l 862 Black Lung (923)                                0 850 Secuiities!Com11wdi1ics     1
 Cl 190 01her Contrac\                                Product Liabil i1y        Cl 380 Other Personal                 C, 720 LahorlManagcmt!nt               0 86:l DJWC.1)1WW (405\g))                                        Exchang<
 LJ 195 Controc1 Product Liability Cl 360 01her Pers<lnal                                  Prnpcny Dmnage                      Relo1io11s                    0 864 SSID Ti1lc XVI                                    CJ 890 01her S1a1u1oryActions
     196 Franchise                                    lnjm)'                    Cl 385 l'rnpcr1y Dumage               11 740 Railway Labor Acl               0 865 RSI (405(g))                                      0 89 J Agricultural Acls
                                            Cl 362 Personalh1iury-                         Pmd11c1  l.iabili1y           751 Fninily and l,1cdical                                                                       89:l En,.ironrnomalMa1tcrs
                                                      Medical Malprac1icc                                                      l..ca\'e Ac1                                                                          r., 895 Freedom of lnfmmation
l:-Es<;l';f;f;
          1<t1.~l}PROPER1'V                        C-IVu i'Kl'-" ..,.,,,,a,;-1!;;;.''
                                 ,,'1\f"-1' ;;s;,;:;f                          <PR                , ,, . ,,,JONS /\'!; 790 01hcr Labor l.itiga1irn1        l':
                                                                                                                                                            p ~
                                                                                                                                                              ; :.:A
                                                                                                                                                                 l!!
                                                                                                                                                                 'f_~,;-i
                                                                                                                                                                    =1t11;~,E~V'>l=
                                                                                                                                                                               • f~
                                                                                                                                                                                  ·
                                                                                                                                                                                  ;
                                                                                                                                                                                  rl'
                                                                                                                                                                                    :..
                                                                                                                                                                                      A
                                                                                                                                                                                      .        ':":':.,ITS~
                                                                                                                                                                                        ::,;,:;,
                                                                                                                                                                                           ..
                                                                                                                                                                                            ::,:
                                                                                                                                                                                            .        - =  ~\):"
                                                                                                                                                                                                            ,:,
                                                                                                                                                                                                            :,,_6
                                                                                                                                                                                                                !'!1
                                                                                                                                                                                                                 -,            :\~1
 a 2 tO Land Condemnation                   O 440 01hcr Ci\'il Riglus                 Halw11•   Corpus:               11 791 Employee Rc1ircmc111                   870 Tuxos I U.S. Plnimiff                        C'.l896 .-\rhitrn1ion
 Cl 120 Foreclosure                         O 441 Voting                       I'.:) 463 Alien Dornincc                       h1c<1meSccmily Act                         or Dcfondanl)                                   899 Adrni11ism11ivc   Pro~.cdur~
 0 230 Renl Lease & Ejccnnenl                   4~2 Employmelll                       510 Motions lo Vacu1e                                                  Cl 871 IRS--11,ird P11rty                                        AcVRcvicw or Appeal of
 0 240 Torts to Luud                       Cl ,1-13tfousing !                             Senten ce                                                                       26 USC 7(,09                                        ,\~ency J)ccision
     24 5 Ton f>roducl Liabih1y                       Accommo<lu1ions                 530 General                                                                                                                        <J50Constituli<lnali1yor
     29() All 01hcr Real Property          O 445 Amer. wiDisabilitits •               5:15DeathPcnahy                 '"'"'"'''>,
                                                                                                                             '£1MMIGRATJ'      -~ A\{'1!:K,                                                                   Stali! S1:t1utcs
                                                      Employment                      Other:                          0 462 Noturnli7..ation Applicadon
                                                ,U6 Amer. w/Disabililies •            540 Mandamus & Other            0 465 01her lnu11igrn1ion
                                                      01her                           550 Ci"il RighlS                        Actions
                                                                               0 555 Prison Condition
                                                                                      560 Civil De1uinec-
                                                                                               Conditions of
                                                                                               Ccmfim:ment
V, ORIGIN 1/'/a.·e ,m                .._,... 111011,•H11x011/)'J
J,( I Original_                 Cl 2 Removed from                          a   3      Remanded from                    4 Reinstated or               Cl 5 Transferred from                         6 Multidistrict                     8 Muhidistrict
      Proceedmg                      State Court                                      Appcllale     Court                 Reopened                        Another District                             Litigation -                      Litigation -
                                                                                                                                                               {.111eqJ.iJ                             Transfer                          Direct File
                                                   Ci\c the U.S. Civil Statute under which you arc filing (/)t11111tdtej11rl1
                                                                                                                            ·,/icti,m111J1111111,-s
                                                                                                                                              1111/cs
                                                                                                                                                    .< 1/iwr.,·i1>•1
                                                                                                                                                                  :
VI. CAUSE OF ACTION ..,~..a,5'-'l""J.:.:.:S·.;;;,C.:...-
                                          ~...,2:.:.7.:.:l..,.2,...8...,l...::a""'nd""2""8_4..,•2
                                                                     ...
                                                                      8._5 _________________________
                                                                     s....,·                                                                                                                                                                              _
                                                   Brief description of cause:
                                                    Patent Infrin ·,ement
VII. REQUESTED IN     0 CIIECK IF Tl!IS IS A CLASS ACTION                                                                     DEMANDS                                                     CHECK YES only if demanded in complaint
      COMPLAINT:        lJNDER RlJI.E 23. FR.Cv .l' .                                                                                                                                     Jl iRY DEMAM):                      ){ Yes         i'.1Nrl
VI II. RELATED CASE(S)
       IF ANY                            Jl JDGE                                                                                                                                 DOCKET NUMBER
DATE                                                                                      SIGN.-\TURE OF ATTOR\'EY OF RECORD
02/18/2020                                                                               /s/ Jonathan H. Rastegar
fOR Off IC[ l !SE ONL \'

    RECEIPT •                            AMO UNT                                               ,\l'PI.Yl:SG IFP                                            JUDGE                                       MAG. JUDGE
           Case 2:20-cv-00040-JRG-RSP Document 6-2 Filed 06/10/20 Page 12 of 20 PageID #: 57
JS44    Re.·cric 1Rc\'Ga~er2N2Q~c"W,,0OO4O-JRG
                                         Document 1-2 Filed 02/18/20 Page 2 of 2 PagelD #: 17
INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading CH'other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for Lheuse of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted lo the Clerk of
Court for each civil complaint tiled. The attorney filing a case should complete the form as follows:

l.(a)    Plaintiffs-Defendants. Enter names (last, lhst. middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency,
         use only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, idcntil)1 first the agency and
         then the onicial, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at
         the time of tiling. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract ofland involved.)
  (c)    Allorneys, Enter the firm name, address. telephone number, and attorney of record. If there arc several attorneys, list them on an attachment,
         noting in this section "(see attachment)".

II.      .Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P.• which requires that jurisdictions be shown in pleadings. Place an
         "X" in one of the boxes. If there is more than one basis ofjurisdiction. precedence is given in the order shown below.
         United States plaintiff. (I) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and oniccrs of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States. its omccrs or agencies. place an ''X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States. an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box I or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 l.l.S.C. 1332, where parties are citizens of difforcnt states. When Box 4 is checked. the
         citizenship of'thc different parties must be checked. (Sec Section Ill below; NOTE: federal question actions take precedence o,·er dh·ersity
         case.s.)

111.     Residence (citizenship) of Principal Parties. This section ofthc JS 44 is to be completed if diversity of citizenship was indicated above. Mark
         this section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there arc multiple nature of suit codes associated with the case, pick the nature of suit
         code that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (I) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C.. Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate. Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box fi.irc.ascs reinstated or reopened in the district court. Use the reopening.date as the filing date.
         Transferred from Another District. (5) For cases transferred under Tith: 28 U.S.C. Section l 404(a). Do nm use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation -· Transfer. (6) Check this box when a muhidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation - Direct File. (8) Check this box when a multidistrict cuse is lilcd in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7, Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause or action and give a brief description of the cause. Do not cite
         jurisdictional statutes unless di\'ersity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you arc filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space emer the actual dollar amount being demanded or indicate other demand. such as a preliminary injmKtion.
         Jury Dcmund. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII.    Related Cases. This section of the JS 44 is used to reference ri:lated pending cases, if any. lfu related case exists, whether pending or closed,
         insert the docket numhcrs and the corresponding judge names for such cases. A case is relalcd to this filing if the case: I) involl'cs some or all of the
         same parties and is based on the same or similar claim: 2) involves the same property. trnnsadion. or event: 3) involves substantially similar issues of
         law and fact; and/or 4) invcilvcsthe same estate in a bankruptcy appeal.

Date and Attorne)' Signature. Date and sign the ei\'il cover sheet.
Case 2:20-cv-00040-JRG-RSP Document 6-2 Filed 06/10/20 Page 13 of 20 PageID #: 58
      Case 2:20•cv-00040·JRG Document 1·1 Filed 02/18/20 Page 1 of 8 PagelD # : 8




                                 EXHIBITA
          Case 2:20-cv-00040-JRG-RSP Document 6-2 Filed 06/10/20 Page 14 of 20 PageID #: 59
           Case 2:20-cv-00040-JRG    Document 1-1 Filed 02/18/20   Page 2 of 8 PagelD #: 9




Application of U.S. Patent No. 9,696,847 to
HMD Global's mobile devices




* This claim chart is meant to be illustrative for purposes of meeting Plaintiff's pleading
obligations and should not be construed as binding or limiting




                                                                                              1
                      Case 2:20-cv-00040-JRG-RSP Document 6-2 Filed 06/10/20 Page 15 of 20 PageID #: 60

           Claim 13

13. A user interface method,     HMD Global (hereinafter Nokia) makes, uses, imports, sells and/or offers for sale Android
comprising:                      smartphones that perform the methods claimed by U.S. Patent No. 9,696,847. For example, Nokia
                                 Android smartphones implement the method of claim 13 when configuring or implementing Pattern
                                 Lock, for which Nokia provides instruction (at least) in its product user guides.

                                     Protect your phone with a screen lock
                                     You can set your phone to require authentication when unlocking the screen.


                                     Set a screen lock
                                    1.
                                    2.
                                           Tap SettinJ~ >
                                           Choose thtype
                                                                          t
                                                              Seo1ci!4' location   > Screen lock.
                                                                 of lock nd follow the instructions on your phone .




                                                                                   >   if'~ lUr'l
                                                                                              1~.    If you don't have screen lock set up


                                    2. Select what backup unlocking method you want to use for the lock: screen and follow the
                                         instructions shown on your phone.


                                    Keep your eyes open and make sure your face is fully visible and not covered by any object,
                                    such as a hat or sunglasses .
                                            Note: Usingyour face to unlock:yaur phone is less secure than using a flf'lgerp<int,pattern or
                                    CD password. Your phone may be unlocked by someone or something with similar appearance.
                                            Face unlock may not worlc properly in backlight or too dark or bright environment.




                                 See, e.g., Nokia 6.2 User Manual, available at
                                 https://www.nokia.com/phones/en us/support/api/pdf/nokia-6-2-user-guide; see also, e.g.,
                                 https://www.nokia.com/phones /en us/support/nokia-6-2-user-guide /protect-your-phone-with-a-screen-
                                 lock?locale=cn-USA
                                                                                                                                             2
                             Case 2:20-cv-00040-JRG-RSP Document 6-2 Filed 06/10/20 Page 16 of 20 PageID #: 61

               Claim 13

        1g ar~.·;;rt~~tJlcrnr~rrt
r}efiri~1                                 Nokia smartphones define an enablement protocol for a function of an electronic device when a user
pr0to·c·:::~I:
           f:~
             ,r a ft1r~cti(;r1of -~I').   sets a pattern for pattern lock.
              (,vice , said
dcct rc-nic ,::\
                                                                "'-"
                                                                  lli,if •!J',,l "; '                                               ,o ;.
enablement protocol
comprising a user-defined
gesture for touch input on a                                       f1
touch-sensitive area of a                                          To use fingerprint, set pattern
                                                                   For added secum y. set a backup scr een loc k
display screen operatively
associated with said electronic                                                    ~k ,:,·.,;.1:-: 1J-S:.::;t ;;.:.)i~,::tn

device by displaying at least
two visual indicators on the
touch-sensitive area of the
display screen indicative of a                                               •                       •                        •
plurality of different possible
gestures and inputting the user-
defined gesture which includes                                               •                       •                        •
a continuous touch which
tenninates at one of the at least
two visual indicators on the
                                                                             •                       •                        •
touch-sensitive area of the
display screen for the
enablement protocol;

                                                                            '19                     ...                       lli


                                                https :ljwww .hardreset .info/devices/nokia/nokia-62-2019/add-fingerprint/




                                                                                                                                            3
                      Case 2:20-cv-00040-JRG-RSP Document 6-2 Filed 06/10/20 Page 17 of 20 PageID #: 62

           Claim 13

defining an enablement              The pattern is a user-defined gesture for touch input on the touch screen of a Nokia smartphone.
protocol for a function of an
electronic device, said
                                                          ; , l)7.;26 .~ ' !e •                                            0   ii;
cnablemcnt protocol                                       '").l    \l   ',I   l




comprising a user-defined
gesture for touch input on a                                      (@
touch-sensitive area of a                                         To use fingerprint, set pattern
                                                                  For added security, set a bac:l<upscreen lock
display screen operatively
associated with said electronic                                                   n,,r:, ,1:~ ,;~101;1:. ;:,,1iicr n
device by displaying at least
two visual indicators on the
touch-sensitive area of the
display screen indicative of a                                                •                  •                     •
plurality of different possible
gestures and inputting the user-
defined gesture which includes                                                •                  •                     •
a continuous touch which
terminates at one of the at least
two visual indicators on the
                                                                              •                  •                     •
touch-sensitive area of the
display screen for the
enablement protocol;

                                                                                                 ~'                    w

                                          https://www.hardreset.info/devices/nokia/nokia-62-2019/add-fingerprint/




                                                                                                                                       4
                                          Case 2:20-cv-00040-JRG-RSP Document 6-2 Filed 06/10/20 Page 18 of 20 PageID #: 63

                     Claim 13

defining an enablement                                      Nokia smartphones define an enablement protocol by displaying a grid on which a user can draw a
protocol for a function of an                               pattern (i.e., displaying at least two visual indicators on the touch-sensitive area of the display screen
electronic device, said                                     indicative of a plurality of different possible gestures) and interpreting a pattern drawn by the user
enablement protocol                                         (i.e., inputting the user-defined gesture which includes a continuous touch which terminates at one of
comprising a user-defined                                   the at least two visual indicators on the touch-sensitive area of the display screen for the enablement
gesture for touch input on a                                protocol).
touch-sensitive area of a
display screen operatively
                                                                     "lti~f"
                                                                  < ,,
                                                                              o1
                                                                         r~•,. '
                                                                          <
                                                                                         I', , ,
                                                                                       .' l          •
                                                                                                                                                    <i>..   '.
                                                                                                                                                            ;:,:
                                                                                                                                                                  ~-   ,~ ,...
                                                                                                                                                              If:\'"""~ '~ \'',"'
                                                                                                                                                                                                                                          "
                                                                                                                                                                                                                                       0 ..


associated with said electronic
                                                                         fzy:                                                                                    ti>
device by displ2_yi.ngat least
t~v10visua.l indicat(Jrs c~n the                                         To use fingerprint. set pattern                                                         Draw your pattern again
                                                                         For a<!dedsecurrty,se1 a backup screen lock
                   2.rca of th.c
to1J(,:h-scr1siti~1c
display· screen. ind.icati·vec~fa                                                             [.lf:, ·:.- J t i •.;r·.,.~~,;.o::
                                                                                                                             ;;,111;,: r n                                       '!v11• ,,._!.i.·.;:1 11J:;f: :1al:l r:r1,


p •---· , .....,, O!r ,..;·rr=~
  l 1-Ha11lj                       -·'·
                      U!J._! ,;:,~Cllt
                                                  ·h;
                                          irJ.:.\Sh .:-1C
gestures and inputting the uscr-
                   ·vvhicl1 incl11des
<lcfincd. gcs.t1-.1rc
a conti_n_110usto11ct;..fA/hich.                                                  •                               •                          •                                                     •                         •
tern·J!n.atcsat or~cof the al least
tvvovisual i11dicalorson th.e
tou.ch-scnsitJ-\;carea of the                                                     •                               •                          •                                                     •                         •
tJ.iSI)iayscreen for the
en.ab1crr1ent IJrot(Jco-l;
                                                                                  •                              •                           •



                                                                                  /4                             -~:                         ill!                         <ii                      \!#'
                                                                                                                                                                                                       ...                   &i·
                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                         .




                                                              https://www.hardreset.info/devices/nokia/nokia-62-2019/add-fingerprint/


                                                                                                                                                                                                                                              5
                      Case 2:20-cv-00040-JRG-RSP Document 6-2 Filed 06/10/20 Page 19 of 20 PageID #: 64

           Claim 13

retaining said enablemcnt        Nokia smartphones store the pattern (i.e., said enablement protocol of said function) for future use
protocol of said function; and   after a user draws the pattern ( e.g., by selecting ''NEXT').
                                       i:~;;l'i~is
                                       I   .(
                                                i!:),'.2._ •
                                                ' ' H        • <
                                                                                                                ,0, ..




                                            ~~;:
                                           To use fingerprint, set pattern
                                           for ed<led security . set a backup screen lock



                                                                   \! 1:11•;., :• ~;•·,,,:r.< o;;t~r.r:i




                                                        •                           •                      •

                                                        •                           •                      •

                                                        •                           •                      •



                                                        41                         ·~.·
                                                                                                           D
                                                                                                           WJ


                                   https:ijwww.hardreset.info/devices/nokia/nokia-62-2019/add-fingerprint/




                                                                                                                                        6
                    Case 2:20-cv-00040-JRG-RSP Document 6-2 Filed 06/10/20 Page 20 of 20 PageID #: 65

           Claim 13

displaying the at least two       Nokia smartphones confinn a pattern by displaying a grid on which a user can draw a pattern (i.e.,
visual indicators on the touch-   displaying the at least two visual indicators on the touch-sensitive area of the display screen ) and
sensitive area of the display     receiving from the touch screen display a pattern drawn by a user (i.e ., receiving a gesture for touch
screen and receiving a gesture    input on the touch sensitive area of the display screen that substantially reproduces the user-defined
for touch input on the touch      gesture that includes the continuous touch which tenninates at one of the at least two visual indicators
sensitive area of the display     corresponding to said retained enablement protocol to enable said function) .
screen that substant ially
reproduces the user-defined
gesture that includes the
continuous touch which                                   .,.~'6.
                                                             :•  ;g,, -:~·               '       >!).,ii   '"~il!lcO         "    '                  II>~

te1minatcs at the one of the at
                                                                                                              -=
                                                                                                              ~t
least two visual indicators
                                                          Omw )(Ourr...i11'i'mobg.ilin                       Dr:iw )"<:ut r,-i111em.i,;i.tin
corresponding to said retained
cnablcmcnt protocol to enable
said function .
                                                                                                                                                                    .,

                                                                 •           •               •                         •
                                                                                                                       l              •        •
                                                                                                                                                                I
                                                                                                                       I
                                                                                                                       r

                                                                 •           •               •                                    •            •

                                                                 •           •               •
                                                                                                                       tl             •        •




                                                                 ..                          N                         ...            •1•
                                                                                                                                  '!'!·        It"




                                                https://www.hardreset.info/devices/nokia/nokia-62-2019/add-fingerprint/



                                                                                                                                                            7
